DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/13/2020.  These drawings (as in Figure 2) is/are not clearly and showing details of the amended claim subject matters filed on 01/14/2021.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new amended claim language subject matters are not clearly details described in the specification.
In the specification filed on 05/13/2019, paragraph: 
“[0012] Referring now to FIG. 2, implementations of the present invention include the trailer assist system that includes a hitch cover 20 (i.e., a cover or shell or plug that is attached to the hitch) with an attached or integrated hitch ultrasonic sensor 16. The hitch ultrasonic sensor 16 detects the presence of objects near the hitch 20 and may communicate the detection data wirelessly (e.g., via BLUETOOTH, WiFi, etc.) to the ECU 11, 21 of the vehicle. By placing or locating the sensor 16 at the hitch (such as at or near the ball of the trailer hitch at the rearmost portion of the trailer hitch), the system provides enhanced and more accurate alerts based on proximity of an object to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop [US 2003/0098786] in view of Shepard [US 2017/0043807]
Claim 1. A vehicular backup assist system, the vehicular backup assist system comprising: an ultrasonic sensor disposed at a trailer hitch mount that is configured to be coupled to a hitch receiver (the trailer hitch mount for assisting backup of vehicle 16 includes ultrasonic sensor 17 in the sensor head 10 mounted on a trailer hitch receiver 14, see Figs. 1, 3, 4, abstract, para [0020, 0022]);
a control comprising electronic circuitry and associated software, wherein the electronic circuitry includes a processor for processing sensor data captured by the ultrasonic sensor (the electronics board 36 processing the ultrasonic sensor signals from 
wherein the control, with the ball mount coupled to the hitch receiver at the vehicle, and during a reversing maneuver of the vehicle, and responsive to processing of sensor data captured by the ultrasonic sensor at the trailer hitch ball, detects presence of an object rearward of the vehicle and in the vicinity of the trailer hitch ball (the electronics board 36 operates to assist of backup and vehicle in reversing, see Figs. 1, 4, para [0008, 0033]); and
wherein the control, responsive to detecting presence of the object, alerts a driver of the vehicle of the detection of the presence of the object (the audio and visual alarms when the sensor detects a presence of an object or person behind the vehicle 16, see abstract, para [0009, 0033]).
But Bishop fails to disclose an ultrasonic sensor disposed at a trailer hitch ball at a ball mount, wherein the ball mount has a first end and a second end, and wherein the first end is configured to be coupled to the hitch receiver, and wherein the trailer hitch ball is disposed at the second end opposite the first end of the ball mount, and wherein the trailer hitch ball is configured to couple to a trailer coupler of a trailer; 
wherein, when the ball mount is coupled to the hitch receiver at the vehicle, the second end of the ball mount extends rearward of a rear bumper of the vehicle to space the trailer hitch ball rearward from the rear bumper of the vehicle; wherein the ultrasonic sensor, when the ball mount is coupled to the hitch receiver at the vehicle, is spaced rearward of the rear bumper of the vehicle.  But Bishop discloses the ultrasonic sensor head 10 of a backup warning system 12 mounted on a trailer receiver 14 on the rear of 
Shepard suggests that the systems for assisting and/or guiding a trailer while backing, and in particular to graphical display means to provide information to an operator who is steering, and controlling the accelerator, breaks, distance and a method for enabling or disabling alerts on the display (and audible) based on the motion of the vehicle about to collide with an object behind the vehicle, (see abstract, para [0018, 0032, 0034]).  The hitch receiver includes one end connected to the rear vehicle and the other end with the hitch ball 1 and an adaptor plate 4 is mounted between the hitch ball 1 and the ball mount 3.  The circuitry 7 with ultrasonic sensor is mounted in the adaptor plate 4 for detecting of angle and distance behind the vehicle during back-up to prevent collision with an object, see Figs. 3, 4, 7, para [0020, 0032, 0034, 0035]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the hitch receiver includes an ultrasonic sensor mounted at the hitch ball of Shepard for the trailer hitch receiver of Bishop for accurate detecting of distance proximity behind the vehicle hitch assembly to prevent of collision to any object behind the vehicle.  The mounted sensor enclosure/housing structure may be constructed of various different shapes and sizes at the hitch ball and all serve the same purpose to assist a driver during backing up without affecting the operation functions of the rearward proximity distance ultrasonic sensor at the hitch ball.

Bishop and Shepard in respect to claim 1 above, see Figs. 3, 4 and 7 of Shepard).

Claim 3. Bishop fails to disclose the ultrasonic sensor comprises a wireless ultrasonic sensor, and wherein the control wirelessly receives the sensor data from the wireless ultrasonic sensor. However, Bishop discloses the sensor head 10 includes transceiver emitting ultrasonic wireless signals rearwardly of the vehicle and detecting echoes from the signals reflected from an object behind the vehicle 16. An electrical coupling connected to the sensor head 10 and connectable to a matching coupling on the receiver and an alarm device mounted in a passenger compartment of the vehicle 16 and electrically connected to the sensor head 10 (see Fig. 1, para [0009, 0022]).
Shepard suggests that the electronic circuitry 7 can be mounted on a board 8 that is mounted in a recess 9 at the back of the adaptor plate 4. This circuitry 7 may also include wired or wireless connection to the backup guidance system (a wireless connection could be implemented using a Bluetooth communications link, a WiFi communications link, a ZigBee communications link, a radio link or any other wireless connection using any wireless communications standard); power could be provided through the wiring harness or through the use of a battery (see Fig. 3, para [0020]).
Shepard for the wired of Bishop and Shepard in order to eliminate cables/wires and to provide convenience to a driver or user to use the backup sensor on the hitch trailer ball.

Claim 4. The vehicular backup assist system of claim 3, wherein the wireless ultrasonic sensor comprises a BLUETOOTH wireless ultrasonic sensor (as the combination of wireless communications between Bishop and Shepard in respect to claim 3 above and including the Bluetooth, see Shepard, Fig. 3, para [0020]).

Claim 5. The vehicular backup assist system of claim 1, wherein the ultrasonic sensor is integrated into the trailer hitch ball (as the combination of the ultrasonic sensor mounted at the hitch ball between Bishop and Shepard in respect to claim 1 above, see Figs. 3, 4 and 7 of Shepard).

Claim 6. The vehicular backup assist system of claim 1, wherein, during the reversing maneuver of the vehicle, the control processes sensor data captured by the ultrasonic sensor at the trailer hitch ball and sensor data captured by a plurality of ultrasonic sensors at the rear bumper of the vehicle (as the combination of the ultrasonic sensor mounted at the hitch ball between Bishop and Shepard in respect to claim 1 above, see Figs. 3, 4 and 7 of Shepard, and including the plurality of transceiver sensors 17, 60, 62, see Fig. 5, para [0034]).



Claim 8. The vehicular backup assist system of claim 1, wherein the alert comprises an audible alert (the audible alarm, see para [0033]).

Claim 9. The vehicular backup assist system of claim 1, wherein the control is integrated into the vehicle (the electronics board 36, see Figs. 3, 4).

Claim 10. The vehicular backup assist system of claim 1, wherein the control is independent from the vehicle (the independent/separate electronics board 36 in the sensor housing 10, see Figs. 3, 4, see para [0026, 0028]).

Claim 11. Bishop fails to disclose the ultrasonic sensor is powered via a battery disposed at the trailer hitch ball.
Shepard suggests that the hitch’s ultrasonic sensor is powered by a wiring harness or the use of a battery, see para [0020, 0035]). Therefore, it would have been obvious to one skill in the art before the file date of the invention to substitute the use of battery of Shepard for the wiring harness power from the vehicle of Bishop and Shepard in 
Claim 12. A vehicular backup assist system, the vehicular backup assist system comprising: a trailer hitch ball cover, and wherein the trailer hitch ball cover is configured to be disposed at and encompass a trailer hitch ball at a ball mount that is configured to couple to a hitch receive of a vehicle, wherein the ball mount has a first end and a second end, and wherein the first end is configured to be coupled to the hitch receiver, and wherein the trailer hitch ball is disposed at the second end opposite the first end of the ball mount; wherein the trailer hitch ball extends rearward of a rear bumper of the vehicle when the ball mount is coupled to the hitch receiver at the vehicle; a wireless ultrasonic sensor disposed at the trailer hitch ball cover; a control comprising electronic circuitry and associated software, wherein the electronic circuitry includes a processor for processing sensor data captured by the wireless ultrasonic sensor and wirelessly communicated to the control; wherein the control, with the trailer hitch ball cover disposed at the trailer hitch ball rearward of the rear bumper of the vehicle, and during a reversing maneuver of the vehicle, and responsive to processing of sensor data captured by the wireless ultrasonic sensor, detects presence of an object rearward of the vehicle and in the vicinity of the trailer hitch ball; and wherein the control, responsive to detecting presence of the object, alerts a driver of the vehicle of the detection of the presence of the object (as the combination of the ultrasonic sensor mounted at the hitch ball between Bishop and Shepard in respect to claims 1, 3 and 11 above).

Bishop and Shepard in respect to claims 1, 4 above).

Claim 14. The vehicular backup assist system of claim 12, wherein, during the reversing maneuver of the vehicle, the control processes sensor data captured by a plurality of wireless ultrasonic sensors at a rear bumper of the vehicle (the plurality of transceiver sensors 17, 60, 62, see Fig. 5, para [0034]).

Claim 15. The vehicular backup assist system of claim 12, further comprising a display, and wherein the control, responsive to detecting the presence of the object, alerts the driver of the vehicle of the detection of the presence of the object via the display (the visual display warning system 12, see para [0025, 0033, 0038]).

Claim 16. The vehicular backup assist system of claim 12, wherein the control is independent from the vehicle (the independent/separate electronics board 36 in the sensor housing 10, see Figs. 3, 4, see para [0026, 0028]).

Claim 17. A vehicular backup assist system, the vehicular backup assist system comprising: an ultrasonic sensor disposed at a trailer hitch ball at a ball mount that is configured to be coupled to a hitch receiver of a vehicle, wherein the ball mount has a first end and a second end, and wherein the first end is configured to be coupled to the 
wherein the electronic circuitry includes a processor for processing sensor data captured by the ultrasonic sensor; wherein the control is independent from the vehicle; wherein the control, with the ball mount coupled to the hitch receiver of the vehicle, and during a reversing maneuver of the vehicle, and responsive to processing of sensor data captured by the ultrasonic sensor, detects presence of an object rearward of the vehicle and in the vicinity of the trailer hitch ball; and wherein the control, responsive to detecting presence of the object, alerts a driver of the vehicle of the detection of the presence of the object (as the combination of the ultrasonic sensor mounted at the hitch ball between Bishop and Shepard in respect to claims 1 and 11 above).

Claim 18. The vehicular backup assist system of claim 17, wherein the alert comprises an audible alert (the audible alert, see para [0033]).

Claim 19. The vehicular backup assist system of claim 17, wherein the ultrasonic sensor comprises a wireless ultrasonic sensor, and wherein the control wirelessly receives the sensor data from the wireless ultrasonic sensor (as the combination of the ultrasonic sensor mounted at the hitch ball between Bishop and Shepard in respect to claims 1 and 3).
Bishop and Shepard in respect to claim 1 above).

Response to Arguments
Applicant’s arguments, see the amendment, filed 01/14/2021, with respect to the rejection(s) of claims 1-20 under Bishop have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shepard to make the rejection smoother accordingly.
Applicant’s arguments:
(A)	The ultrasonic sensors located near the bumper disclosed by Bishop are not effective at determining when an object is near the trailer hitch ball.  Moreover, dependent claim 2 recites that the ultrasonic sensor is disposed at a trailer hitch ball cover that is configured to be disposed at and encompass the trailer hitch ball. Bishop discloses plugging the system into the receiver and therefore does not and cannot disclose or suggest a trailer hitch ball cover.

(B)	The wireless ultrasonic receiver disposed at the trailer hitch ball of the vehicle, is claimed, while Pilutti discloses the ultrasonic sensor on the trailer. Second, Pilutti’s ultrasonic sensor is only operational when the vehicle is pulling a trailer. The entirety of the claimed invention revolves around detecting objects near the trailer hitch ball when not pulling a trailer and thus is wholly incompatible with Pilutti.

Response to the arguments:
(A)	One skill in the art recognizes that it is obviously to combine and/or substitute the hitch receiver includes an ultrasonic sensor mounted at the hitch ball of Shepard for the trailer hitch receiver of Bishop for accurate detecting of distance proximity behind the vehicle hitch assembly to prevent of collision to any object behind the vehicle (see Shepard, para [0032]).  The mounted sensor enclosure/housing structure may be constructed of various different shapes and sizes at the hitch ball but all server the same purpose to assist a driver during backing up, without affecting the operation functions of the rearward proximity distance sensor mounted at the hitch ball.

(B)	The combination of wireless communication Pilutti’s is withdrawn.  It is obvious to combine the wireless communications and Bluetooth of Shepard for the wire or cable connected to the ultrasonic sensor of Bishop for eliminating of cables/wires, which provides of convenience and easily of installation the ultrasonic sensor at the hitch ball as taught by Shepard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramsey et al discloses the trailer hitch alignment device which allows a user to easily align a hitch of a vehicle with a trailer hitch of a trailer. The trailer hitch alignment device includes a control unit with a display that is viewable by the driver of a vehicle, a sensor 
Mott et al discloses the hitch ball assembly having an angle sensor.  The hitch ball assembly may be connected to a towing vehicle.  The hitch ball may be directly or indirectly connected to a hitch bar, such as connected to a ball mount that is carried on the hitch bar. The hitch bar may be designed to connect to a hitch receiver on the towing vehicle.	[US 2014/0103619]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/22/2021